Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 5, 2018

                                     No. 04-18-00401-CR

                                   Alberto VERASTEGUI,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 14,031CR
                         Honorable Robert Cadena, Judge Presiding


                                        ORDER
        The docketing statement was due June 28, 2018, but has not been filed. See Tex. R. Civ.
P. 32.2 (providing an appellant in a criminal case shall file a docketing statement promptly upon
perfecting the appeal). We order appellant’s counsel, Sylvia Ann Cavazos, to file the docketing
statement by July 16, 2018.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court